Case 6:19-cv-02431-WWB-EJK Document 1-2 Filed 12/27/19 Page 1 of 4 PagelID 21

IN THE MIDDLE DISTRICT FEDERAL COURT ORLANDO
IN AND FOR THE UNITED STATES

 

   

™

: oS

RANDAL ROWSEY, PLAINTIFF, CASE No cas
VS. mo
JUDGES, DEFENDANT(s), N
WRIT OF MANDATE (SUMMARY OF CASE) <2

mS

bot
COMES the plaintiff who gives a brief summary to invoke the Federal Court in thistdéttion
and so states the following in support of motion: .

1) The plaintiff began experiencing discrimination in 1999.
a) Plaintiff had first stroke in November of 1998.
b) Plaintiff was brought in custody shortly after the stroke and had no time to
rehabilitate.
c) Plaintiff reported the stroke to the court, however the court held plaintiff in
custody.
d) Plaintiff was held for 8 months until trial.
e) Plaintiff stood trial not knowing any facts of the case.
f} Plaintiff was found NOT GUILTY and was released from custody.
g) The state court did not recognize plaintiff's disability.
2) Plaintiff had a second stroke in 2003.
a) Plaintiff was involved in an accident and was to proceed to civil court (Feb

2002) b) Plaintiff had the stroke in Mar 2003 and was unable to participate in this civil
matter. 3) Plaintiff had his third stroke in 2009.

4) Plaintiff had his forth stroke in Nov 2016.
5) In 2016 plaintiff was diagnosed with a Patend Forimen Ovali.

a) A PFO is a hole in the middle septum of the heart (congenital).

b) As a result of the PFO strokes are directly caused by the PFO.

c) At present plaintiff is stabilized with medication.

6) in 2019 plaintiff began to file suits in an untimely manner due to time lost after each
stroke event.

a) In each suit the plaintiff invoked ADA Title II (Laws 35.101-35.108) and
presented documents in support of the untimeliness. Additionally applicable is law
35.130(a)(1)(i)(iii)(2)(3)(i)(ii) (iii) 7(1)8(d).

7) Plaintiff was only able to present medical information in one action, before Judge
James Dekleva who dismissed the suit based on statute of limitations.

8) No other courts would allow plaintiff to participate in presenting medical information.
9) In 2019 plaintiff was able to view records and legal business inteligiby.
10) In 2006 plaintiff was convicted of a mesdermeaner with out:

a) Plaintiff discovered the conviction in November of 2019.

b) The conviction was illegal due to:

i) No first appearance, no arraignment and no trial.

A

Co
Case 6:19-cv-02431-WWB-EJK Document 1-2 Filed 12/27/19 Page 2 of 4 PagelD 22

10} (con’t)
c) Plaintiff filed with Judge Herr who denied the case stating untimeliness.
d) At the time of criminal proceedings plaintiff was in custody awaiting transfer
to State Hospital arranged by the State and Judge Alva.
i) At the time of the criminal action the plaintiff was not considered
competent.
ii) Judge Alva and plaintiff's defense attorney, Micheal Nappi, permitted
allegations to be considered without plaintiff being present.
lii) The State used unsubstantiated complaints against plaintiff to cover-
up an incident were plaintiff was assaulted by 3 ASPD officers (2001)
lv) During the assault plaintiff received blunt force trauma to his head.
a) Brain damage was caused which caused partial parylisness in
plaintiff's left leg.
b) The assault was testified under oath Judge Dickey
CASE No 201-CFA-1508, who took no action.
c) The State has disregarded plaintiff’s disabilities numerous
times with disregard to the health and welfare of plaintiff.
d) At the time the officers were aware that plaintiff was
disabled due to mental illness and strokes from PFO.
41} In 2006 plaintiff was again assaulted by 2 Cocoa Beach police officers which rendered
plaintiff unconscious additionally requiring stiches in plaintiffs left arm.
a) Plaintiff suffered a major concusion preventing him from walking for 12 days.

THEREFORE plaintiff seeks the federal court to recognize plaintiff's disabilities and direct the
State Courts to abide by ADA Title II (Laws 35.101-35.108) & 35.130, as plaintiff qualifies under these
laws as a disabled person subject to discrimination and not allowing plaintiff to protect life and property.

ALL IS TRUE AND CORRECT UNDER PENALTY OF PERJURY

Sigt 6 3 ay of December, 2019

 

Randal RowseyAlaintiff
802 Lindenwald Lane
Altamonte Springs, FL 32701

&£87-777-Ib68S
Case 6:19-cv-02431-WWB-EJK Documegtiege Filed 12/27/19 Page 3 of 4 PagelD 23

ON

   

Circuit Court

Eighteenth Judicial Circuit of Florida

COUNTIES OF BREVARD AND SEMINOLE

JESSICA J. RECKSIEDLER November 15, 2019 CRIMINAL JUSTICE CENTER
CIRCUIT JUDGE 101 ESLINGER WAY
SANFORD, FLORIDA 32773
VANESSA BREWER (407) 665-4996
JUDICIAL ASSISTANT FAX (407) 665-4992

Mr. Randal Rowsey
802 Lindenwald Lane
Altamonte Springs, FL 32701

RE: Randal Rowsey v. Liberty Mutual Ins. 2019-CA-1910
Randal Rowsey v. Bruce Bevitz 2019-SC-2078
State of Florida v. Randal Rowsey 1993-CF-3471

Dear Mr. Rowsey,

Thank you for your letter. Judges are charged with the responsibility to apply the law
without fear from, or favor for, one party over another. Your complaint references the American
Disabilities Act and “Federal Laws” which would be the jurisdiction of the Middle District of
Florida.

Our Code of Judicial Conduct was created to insure everyone receives a fair and impartial
hearing or trial before a neutral judge. I hope you therefore understand that I cannot comment on
your individual case or circumstance, but please be assured that all judges are charged with the
responsibility to interpret the law fairly as it applies to a given set of circumstances. We are also
charged with the responsibility to guarantee that the rights and protections afforded to our
citizenry by our state and federal constitutions are protected for their benefit.

Thahk you again for your letter and I wish you well in your future and all your
endeavors.

Sincerely? =~ a A eer

: a a ee —_ a

Oe pg? LEAO EE
<Jessica J. Recksiedler
Administrative Judge

C

ow

ow
 
